Citation Nr: 1704025	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for diarrhea, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.
	
2.  Entitlement to service connection for chronic sinusitis, allergic rhinitis, and allergies, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from November 1990 to May 1991, including service in the Southwest Asia theater of action during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the VA Regional Office (RO) in Sioux Falls, South Dakota.

In November 2011, the Board remanded these claims for further development.  

In March 2014, the Board denied service connection for chronic fatigue, chronic sinusitis, allergic rhinitis and allergies, a skin disorder/rash, a sleep disorder, an immune system disorder, and a migraine disorder.  The Board remanded the issue of entitlement to service connection for diarrhea for further development. 

The Veteran appealed the Board's denial of service connection for chronic sinusitis and allergic rhinitis to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, a Joint Motion for Partial Remand (JMPR) was filed by the parties and subsequently granted by the Court in an October 2014 Order.  Pursuant to the JMPR, the Court vacated the March 2014 Board decision in regards to the denials of service connection for chronic sinusitis and allergic rhinitis and remanded those matters to the Board for further development pursuant to 38 U.S.C.A. § 7252 (a) (West 2014).

In December 2014, the Board remanded the issues of entitlement to service connection for chronic sinusitis and allergic rhinitis for further development.  In December 2015, the Board again remanded those claims as well as service connection for diarrhea to obtain additional treatment records and provide the Veteran with examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Chronic diarrhea was not present during the Veteran's service and currently diagnosed diarrhea did not develop as a result of any incident during service, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Chronic sinusitis, allergic rhinitis, and allergies were not present during the Veteran's service and currently diagnosed chronic sinusitis, allergic rhinitis, and allergies did not develop as a result of any incident during service, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  Diarrhea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

2.  Chronic sinusitis, allergic rhinitis, and allergies were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a June 2007 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  Pertinent VA examinations and/or opinions were obtained in March 2008, February 2012, May 2014, January 2015, September 2015, February 2016, and March 2016.  38 C.F.R. § 3.159(c)(4).  A Veterans Health Administration (VHA) opinion was obtained in August 2016.  The VA examinations obtained in this case show that the examiners conducted complete examinations and recorded all findings considered relevant under the applicable law and regulations.  The August 2016 VHA opinion, based on review of the examinations as well as other evidence of record, is sufficient as it offered a well-supported opinion based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and medical opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Diarrhea

The Veteran's STRs include her February 1986 National Guard enlistment examination, which revealed clinically normal abdomen and viscera and genitourinary system.  She denied all pertinent symptoms in her accompanying report of medical history.  A January 1990 periodic examination again showed clinically normal abdomen and viscera and genitourinary system.  An April 1991 Southwest Asia Demobilization Medical Evaluation reveals that the Veteran answered yes to having nausea and diarrhea.  She reported having a two day history of vomiting, nausea, and diarrhea in early April.  The Veteran reported that symptoms subsided without medical intervention.  The Veteran's April 1991 separation examination continued to reveal clinically normal abdomen and viscera and genitourinary system.  In her accompanying report of medical history, she again denied all pertinent symptoms, including specifically stomach, liver, or intestinal trouble.  She reported that she was "in good health."  The Veteran's STRs do not contain any other complaints of diarrhea except for that reported in April 1991.

The Veteran had service in Southwest Asia from January to April 1991.  December 2000 and September 2005 letters from the Department of Defense show that the Veteran had a very low level of exposure to chemical agent munitions from March 10-13, 1991.  

Post-service treatment records show that the earliest gastrointestinal (GI) complaints were in 1996.  An August 1996 record shows that the Veteran reported being troubled by diarrhea over the past one and a half to two years.  The Veteran reported being in Saudi Arabia during the Gulf War, but that she was having some problems even before then.  An upper GI series as well as a small bowel scan that month were negative.  A colonoscopy report dated in October 1996 again shows that the Veteran reported a one and a half to two year history of intermittent diarrhea.  The diagnosis was possible inflammatory bowel disease.  However, an October 1996 treatment record shows that the Veteran's physician did not believe that she had inflammatory bowel disease based on colonoscopic findings and questioned whether it could be a microscopic colitis.  

Lay statements in support of the Veteran's claim were received in July 2007.  A buddy statement from someone who served with the Veteran shows that she was sick during service prior to departure from Saudi Arabia.  The statement shows that the week prior to their departure in April 1991, the Veteran had a high fever, rashes, could eat very little, and used the latrine about a dozen times a day.  A statement from someone who was the Veteran's supervisor beginning in 1993 reveals that the Veteran developed several health issues soon after she was employed, including severe bouts with diarrhea.  A statement from the Veteran's training program director indicates that the Veteran had stomach problems after restarting the program in 1991.  

The Veteran was provided a VA examination in March 2008.  The examiner noted the Veteran's treatment records beginning in 1996 showing her reports of diarrhea.  The Veteran reported that when it was first noted in 1996, she said 1991 to 1996.  She reported finding out that she had a latex allergy and that her symptoms had gone away since avoiding any latex contact.  The diagnosis was latex allergy with GI symptomatology.  The examiner opined that it was less than likely than not that the current symptoms were related to exposure in service since it was a latex allergy and there were no signs, symptoms, or problems related to latex allergy in service or treatment within a year afterwards.  The examiner opined that there was no undiagnosed illness since there was noted latex allergy.

At a VA examination in February 2012, no GI disorder was diagnosed.  In discussing the Veteran's history, the examiner noted that the April 1991 record was the only episode acutely during service.  The Veteran reported that she was improved in six days during service.  She reported that in 1992, the diarrhea got worse.  The 1996 work-ups were noted.  The examiner opined that it was less likely that the Veteran had any residual effects from her one episode of acute diarrhea during military service.  The examiner also opined that it was less likely that that episode was related to any environmental exposure agents.  The examiner noted that the Veteran had only one episode of diarrhea problems during acute illness without documentation after that.   

In an additional medical opinion that same month, the examiner noted the Veteran's buddy statement regarding illness during service.  The examiner reported that that history confirmed the Veteran's complaint that she was sick for a week or so.  The examiner observed that what was different, however, was that they did not find any treatment entries for any of the Veteran's issues until 1994 when there was an issue of sinuses.  The examiner noted that most of the other issues occurred much later, and therefore, occurred a number of years after her military service.  The examiner noted the 1996 treatment records placing her diarrhea four years after her military discharge.  The examiner reported that they found no instances of environmental hazards that might be precipitating the Veteran's symptoms while in service.  The examiner diagnosed the Veteran with history of intermittent diarrhea without other diagnosis.  The examiner opined that it was less likely that the Veteran's diarrhea was caused by or had its onset during active service; they did not find any documentation that that symptom was related to any environmental exposure or agents.  

A February 2012 letter from the Veteran's allergist, C.T., M.D., shows that review of the literature suggested that exposure to sarin could have effects on the immune system.  The examiner reported that those effects had potential to be manifested by different abnormalities.  

A March 2012 treatment record shows that the Veteran reported having diarrhea for several years since her service in Iraq; it was opined that she could have post-infectious irritable bowel syndrome.  A colonoscopy that same month revealed mild sigmoid diverticulosis.  A May 2012 treatment record shows that she reported being exposed to small doses of sarin during service.  Her past medical history was noted to include chronic diarrhea.  The Veteran's treatment records do not contain any opinion regarding the etiology of any GI problem, to include her reported complaints of diarrhea.  

In an October 2012 statement, the Veteran asserted that in April 1991, she had diarrhea for several days and that she has felt "weak and tired ever since."  She reported that she did not have chronic diarrhea prior to the Persian Gulf War.  

The Veteran was afforded a VA examination in May 2014.  She was diagnosed with episodic diarrhea with known diverticulosis.  She reported being really sick and having diarrhea for ten days from March to April 1991.  She reported that she continued to have bouts of diarrhea after returning from service.  The examiner reported the Veteran's pertinent treatment records.  The examiner noted that in service, there was a two day history of diarrhea, but with other symptoms and resolved at time of discharge.  The examiner observed that there was no further notation until 1996/1997 workup with no clear etiology.  The examiner noted that the only finding on workup in 2012 was diverticulosis.  The examiner noted that per the Veteran's report, that condition had been chronic.  The examiner reported that they were not able to make any further objective notations with a diagnosis without merely speculating as last colonoscopy noted diverticulosis.  

A medical opinion from a VA examiner was obtained in February 2016.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran evidently suffered from diarrhea during her military service in 1991.  The examiner observed the 1996 records showing intermittent diarrhea for two years as well as the diagnostic tests done.  The examiner noted that the Veteran had multiple medical visits from 2001 until 2006 with no diarrhea noted.  The examiner reported that the Veteran had taken courses of multiple different antibiotics for bouts of sinus infection that did change her intestinal flora and could be a potential cause of intermittent diarrhea.  

The examiner opined that the Veteran's episodic diarrhea was a subjective complaint since she did not have any of the symptoms for the past few years.  The examiner noted that the Veteran's colonoscopy and laboratory results did not find any cause of the diarrhea.  The examiner opined that mild diverticulosis could cause sporadic cramping and at times loose stool.  The examiner opined that episodic diarrhea was less likely as not due to an event or incident of the Veteran's period of active service.  The examiner noted that the Veteran suffered only for few day of diarrhea with no evident cause.  The examiner observed that her work-up was negative for any cause of loose stools.  The examiner noted that her medical record was silent for many years of chronic diarrhea problems even though she had been treated with multiple antibiotics for her chronic sinus infections that had caused to change her intestine flora completely.

A VHA opinion was obtained in August 2016.  The physician had been asked whether a diagnosis of immune dysregulation attributed to the Veteran was related to her service, and whether such disorder was manifested by sinusitis, allergic rhinitis, allergies, and diarrhea.  The physician opined that immune dysregulation was not a medical diagnosis; it had been used in this Veteran to describe her history of allergic rhinitis, chronic sinusitis, allergies and diarrheas.  The physician noted that the Veteran's allergist and immunologist, Dr. C.T., never used a diagnosis of immune dysregulation in his many evaluations through the years; he gave diagnoses of sinusitis and allergic rhinitis, but not immune dysregulation.  The physician noted that Dr. C.T. did evaluate the Veteran for immune deficiency, but only found low levels of immunoglobulin G (IgG), which was a frequent finding in people with chronic sinusitis.

The physician opined that, that being said, the Veteran's allergic rhinitis, chronic sinusitis, allergies, and diarrheas referred to as immune dysregulation were less likely than not incurred in or aggravated by service, including service in the Persian Gulf (e.g. exposure to environmental toxins, vaccinations/pills administered in preparation for such service).  The physician opined that the Veteran's allergic rhinitis, chronic sinusitis, allergies, and diarrheas were diseases with a clear or partially explained etiology and diagnosis that was less likely as not caused by or a result of exposure events experienced by the Veteran.  The physician reported that medical literature review described etiology or partial etiology of allergic rhinitis, chronic sinusitis, allergies, and diarrheas.  The physician reported that medical literature review also showed that the onset of those conditions could occur at any age.  The physician opined that those conditions were less likely related to exposure since the onset of her conditions was several years after discharge and did not appear during exposure or within a year from discharge from service.  The physician also opined that there was no aggravation by her service since the onset of those conditions was several years after discharge.  

The physician noted that available STRs did not show complaints, signs, symptoms, diagnosis or treatment of sinusitis, allergic rhinitis, or allergies during service.  The physician noted that there was a complaint of diarrhea, which was also accompanied by nausea and vomiting that lasted two days and subsided without medical intervention.  The physician noted that the Veteran wrote in her report of medical history in April 1991 that she was in good health and that no complaints related to allergic rhinitis, chronic sinusitis, allergies, and diarrheas were marked in the report.  The physician observed that the available medical evidence, including that [April 1991] statement, shows that the Veteran's current claims did not have their onset while in service and contraindicated other statements made many years after discharge from service.  The physician opined that her current complaints and diagnosis related to allergic rhinitis, chronic sinusitis, allergies, and diarrheas began several years after discharge from service making their onset less likely related to service.  The physician opined that there was no pattern of disease that showed that the Veteran's current allergic rhinitis, chronic sinusitis, allergies, and diarrheas began during service and during exposures to environmental contaminants.

The physician noted the 2007 lay statements.  The physician opined that those statements did not coincide with the Veteran's assertion in the exit exam that she was in good health without marked complaints.  The physician reported that they also did not coincide with the available medical evidence that showed that her problems began years after service.

The physician also observed Dr. C.T.'s note that sarin exposure could have effects on the immune system.  The physician reported that although exposure to sarin or nerve agents among other types of exposures had to be considered, it had to be considered also the amount of exposure.  Citing to the 2000 and 2005 letters sent to the Veteran, her exposure was low.  The physician reported that VA's Public Health website described that those with mild to moderate exposure recovered completely.  The physician opined that no signs or symptoms of low or high dose chemical agent exposure were noted in the STRs between the dates that the Veteran was exposed or within a week of that date.  The physician noted that the Veteran's private physician did not mention that in his review of literature that other risk factors to develop low levels of IgG included smoking history and normal aging process among others, which were both noted in the Veteran.  

Based on a review of the evidence, the Board concludes that service connection for diarrhea, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness is denied.  Although the Veteran reportedly had diarrhea during service and was exposed to different environmental contaminants, and has had diarrhea during this appeal, the evidence does not show that any diagnosed diarrhea is related to her military service.  
While the April 1991 Southwest Asia Demobilization Medical Evaluation reveals that the Veteran answered yes to having nausea and diarrhea early that month, she reported that her symptoms subsided without medical intervention.  Her April 1991 separation examination showed clinically normal abdomen and viscera and genitourinary system; no diarrhea or other GI complaint were made.  The Veteran specifically denied all pertinent symptoms, including stomach, liver, or intestinal trouble in her accompanying report of medical history.  As noted above, the Veteran specifically reported that she was in good health in her separation report of medical history.  Except for the two days of diarrhea with other symptoms reported as having resolved, the Veteran's STRs do not contain any other complaints of diarrhea or other GI symptoms.  Although the Veteran has reported having diarrhea since service, her medical records do not contain any medical opinions explicitly relating diarrhea currently experienced by her as having its onset during her military service or as being otherwise related to her military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current diarrhea began during service or is otherwise related to her military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The most probative medical opinion of record, the VHA opinion obtained in August 2016, shows that the Veteran's current diarrhea is not related to her military service, to include as being due to an undiagnosed illness; medically unexplained chronic multisymptom illness; or to any in-service chemical exposures.  While the physician did not physically examine the Veteran, previous VA examiners had and the reports of those evaluations are in the claims file, which was reviewed by the VHA physician.  As the examiner's opinion was formed after reviewing the evidence, and is supported by a thorough rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Therefore, the evidence - the type of affirmative evidence contemplated by 38 C.F.R. § 3.317(c) - weighs against a finding that the Veteran's current diarrhea is related to her military service.  
In finding that the Veteran's diarrhea is not related to her military service, to include as being due to an undiagnosed illness; medically unexplained chronic multisymptom illness; or to any in-service chemical exposures, the Board acknowledges the 2007 lay statements as well as Dr. C.T.'s opinion that exposure to sarin could have effects on the immune system with the potential to be manifested by different abnormalities.  As regards the lay statements, such do not indicate that the Veteran's current diarrhea began in or is otherwise related to her military service.  While the statement from someone who served with the Veteran shows that she was sick during service, the Veteran's own separation examination showed normal systems and no diarrhea or other complaints were noted.  Additionally, the other statements show that the Veteran had symptoms after service; such do not indicate that the Veteran's current diarrhea is related to her military service.  The VHA physician reviewed such statements, yet still provided a negative opinion supported by a thorough rationale.  

As for Dr. C.T.'s statement, such does not indicate that the Veteran's diarrhea is related to any sarin exposure.  While Dr. C.T. opined that exposure to sarin could have effects on the immune system and that such effects had potential to be manifested by different abnormalities, such opinion is speculative and conclusive and cannot support the claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (A physician's statement framed in terms such as "may" or "could" is not probative).  Furthermore, as discussed by the VHA physician, the Veteran's reported exposure was low as documented in the 2000 and 2005 letters concerning chemical exposure during service.  Also as noted by the VHA physician, Dr. C.T. did not mention that in his review of literature that other risk factors to develop low levels of IgG included smoking history and normal aging process among others, which were both noted in the Veteran.  As such, even when considering Dr. C.T.'s opinion, the evidence does not show that the Veteran's diarrhea is related to her military service, to include as being due to an undiagnosed illness; medically unexplained chronic multisymptom illness; or to any in-service chemical exposures.  

The overall evidence of record as discussed above weighs against a finding of diarrhea being associated with the Veteran's active duty, to include as being due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  Without an equipoise in the evidence showing an association between diarrhea and the Veteran's active duty, service connection for diarrhea is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of diarrhea, the question involved is medically complex, and accordingly the Board assigns greater weight to the 2016 VHA opinion than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VHA physician.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

Without competent and credible evidence of an association between diarrhea and the Veteran's active duty, service connection for diarrhea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diarrhea.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diarrhea, to include as being due to an undiagnosed illness or medically unexplained chronic multisymptom illnesss, is denied.  See 38 U.S.C.A § 5107 (West 2014).  

	2.  Chronic Sinusitis, Allergic Rhinitis, and Allergies

The Veteran's STRs include her February 1986 National Guard enlistment examination, which revealed clinically normal sinuses and nose.  She denied all pertinent symptoms in her accompanying report of medical history, including ear, nose or throat trouble and sinusitis.  A January 1990 periodic examination again showed clinically normal sinuses and nose.  The Veteran's April 1991 separation examination continued to reveal clinically normal sinuses and nose.  In her accompanying report of medical history, she again denied all pertinent symptoms, including ear, nose or throat trouble and sinusitis.  The Veteran's STRs do not contain any complaints of chronic sinusitis, allergic rhinitis, or allergies.
Post-service treatment records show that the earliest indication of sinusitis, allergic rhinitis, or allergies was in 1994.  A December 1994 record shows that the Veteran had a cough and sinus drainage.  She was diagnosed with sinusitis/bronchitis.  Records dated since then through the present show repeated treatment for sinus problems and allergies, including two sinus surgeries.  A September 2004 record shows that the Veteran reported that her problems with her nose and sinuses only began five years ago with her first pregnancy.  A surgery report from September 2004 indicates that the Veteran had a long history of chronic sinusitis and allergic rhinitis.  A January 2007 record from D.N., M.D. shows that the Veteran had had problems with sinus disease going back about six years.  She was diagnosed with chronic sinus disease and allergic rhinitis.  

A June 2007 letter from D.B., M.D. shows that the Veteran had not "felt well at all" since her deployment.  A June 2007 letter from Dr. C.T. reveals that the Veteran had problems with recurrent sinusitis and was found to have a low IgG level.  Dr. C.T. noted that the Veteran's treatment included allergy immunotherapy and that she had been worked up for immune deficiency.  An August 2007 record reveals that the Veteran reported having problems with chronic sinus conditions and chronic colds since she returned from Iraq in 1991.  None of the Veteran's treatment records contain any opinion explicitly relating any diagnosed sinusitis, allergic rhinitis, or allergies to her military service, to include being due to undiagnosed illness or medically unexplained chronic multisymptom illness.

As noted above, lay statements were received in July 2007.  The buddy statement from someone who served with the Veteran does not indicate that she had sinusitis, allergic rhinitis, or allergies.  The letter shows that she had a fever and rashes, but does not specifically address respiratory symptoms.  The statement from the Veteran's supervisor beginning in 1993 reveals that the Veteran's health issues included development of allergies as time progressed.  The statement from the Veteran's training program director indicates her ailments were headaches, colds, stomach problems, and generalized fatigue.  

The Veteran was provided a VA examination in March 2008.  The examiner noted that in the STRs, there were no complaints, treatment or diagnosis of allergic rhinitis or immune deficiency.  The examiner reported the Veteran's post-service treatment records showing diagnoses and treatment of sinusitis, allergic rhinitis, and immune deficiency.  The Veteran reported having sinusitis in the fall of 1991 and sinus symptoms in the fall of 1993.  The examiner noted that the Veteran had a low IgG level and that she had treatment with workup for immune deficiency.  The examiner observed that the Veteran had allergy immunotherapy of allergy shots.  The Veteran was diagnosed with chronic sinusitis.  The examiner opined that it was less than likely than not that there was any relationship of the Veteran's current symptomatology of allergies resulting in sinusitis relating to chemical or nerve agent exposure in her service in Iraq.  The examiner noted that there was no documentation of treatment or diagnosis of those problems in service or within one year after service that they could find in the records.  The examiner opined that the Veteran had a diagnosable illness of chronic sinusitis and allergic rhinitis.  The examiner also opined that the immune deficiency by her current doctors indicated secondary to or possibly related to her allergic rhinitis.  The examiner reported that a specific etiology of allergy is defined.

As noted above, a February 2012 letter from Dr. C.T. shows that review of the literature suggested that exposure to sarin could have effects on the immune system; those effects had potential to be manifested by different abnormalities.  

The Veteran was afforded a VA examination in February 2012.  She was diagnosed with chronic sinusitis and allergic rhinitis with onset date of 1994.  The examiner noted reviewing the Veteran's STRs and finding no entries regarding these issues.  The examiner reported the buddy statement from the fellow service member.  The examiner noted that the could not find any treatment entries for this issue until 1994 when there was an issue of sinuses.  The examiner also noted that they could not find any instances of environmental hazards that might be precipitating her symptoms while in service.  The examiner noted the letters to the Veteran about exposure, but that the Veteran did not recall any residual sinus problems after that exposure.  
The examiner noted that the Veteran had treatment of immunotherapy, which were allergy desensitization shots.  The examiner opined that that was not the same thing as a primary serologic immune deficiency and the using of immune therapy for allergic type problems was common.  The examiner reported that another term for that might be immune dysregulation, which was a term used somewhat for individuals who had allergies, sinusitis, antibiotic allergies, etc.  The examiner noted that they did not see that the Veteran had any workup for that in the 1990s and it appeared that in around 2004 or so is when she had first significant evaluation for any recurrent sinusitis.  The examiner reported that they did not find that the Veteran had any indication of any problems with rhinitis during service or any indication that there was exposure to environmental agents or otherwise.  The examiner opined that it appeared from review that a good deal of her sinus problems, allergies, etc, might have started in the early 2000s.  The examiner concluded that, according to their review, it was less likely that the Veteran's sinusitis, rhinitis, and immune dysregulation were caused by or had its onset during active military service.  The examiner opined that they could not find any documentation that any of her symptoms were related to any environmental exposure or agents.  

In an additional opinion that same month, the examiner noted that the Veteran reported that her sinusitis/rhinitis actually started in October or November 1991.  The examiner reiterated their previous opinion and indicated that the Veteran's pertinent diagnoses were seasonal rhinitis; sinusitis; and no findings of immune deficiency.  

In an October 2012 statement, the Veteran asserted that in 1994, she constantly had a "stuffy head and snotty nose."  

At a VA examination in January 2015 with the same examiner who performed the 2012 examination, the Veteran was diagnosed with chronic sinusitis and allergic rhinitis, both with onset of 1994.  The examiner copied the Veteran's pertinent medical history as reported in the 2012 examination report.  The examiner noted that at the 2015 examination, the Veteran reported that sometime after her return from Iraq, she developed "constant colds."  No additional medical opinion was provided.

A VA medical opinion was obtained in September 2015.  The examiner reported the Veteran's pertinent treatment records as well as her contentions.  The examiner opined that the Veteran's claimed nasal and sinus-related symptomatology, to include chronic sinusitis and allergic rhinitis/allergies, currently diagnosed with allergic rhinitis and chronic sinusitis, status post endoscopic sinus surgery and resection of her anterior inferior turbinates and allergies to mold and dust/chronic rhinosinusitis, environmental allergies, was less likely than not incurred in or aggravated by service.  The examiner also opined that it was less likely than not that the Veteran's symptomatology was due to an undiagnosed illness or was part of a medically unexplained chronic multisymptom illness-i.e., a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The examiner noted that review of STRs showed that the Veteran entered military service without history of nasal and sinus-related symptomatology or of physical finding of allergic rhinitis or sinusitis, as documented on her enlistment examination in February 1986.  The examiner noted that the Veteran was not seen during her active military service for complaint of nasal and sinus-related symptomatology or of noted to have physical finding of allergic rhinitis or sinusitis on medical evaluation.  The examiner reported that the Veteran was demobilized from her active military service without history of nasal and sinus-related symptomatology or of physical finding of allergic rhinitis or sinusitis, as documented on her separation physical in April 1991.  The examiner discussed the Veteran's October 2012 statement.  

The examiner discussed the Veteran's pertinent post-service treatment records and VA examinations.  The examiner opined that, in summary, the Veteran had no evidence of nasal and sinus-related symptomatology, to include chronic sinusitis and allergic rhinitis/allergies, that preexisted her military service.  The examiner reiterated that the Veteran was not seen during her active military service for complaint of nasal and sinus-related symptomatology or of noted to have physical finding of allergic rhinitis or sinusitis on medical evaluation, and was demobilized from her active military service without history of nasal and sinus-related symptomatology or of physical finding of allergic rhinitis or sinusitis.  The examiner reported that review of private medical records corroborated the Veteran's lay statements and documented diagnosis in the Veteran of acute allergic rhinitis as early as February 1997.  The examiner noted that the Veteran currently was/previously had been diagnosed with allergic rhinitis and chronic sinusitis, status post endoscopic sinus surgery and resection of her anterior inferior turbinates and allergies to mold and dust/chronic rhinosinusitis, environmental allergies, and atopic skin.  The examiner noted that the Veteran's history and lay statement that she had not felt well at all since returning from deployment were considered.  The examiner concluded that there was no basis to link diagnosed nasal and sinus-related symptomatology to an undiagnosed illness or that Veteran's allergic rhinitis and chronic sinusitis were part of a medically unexplained chronic multisymptom illness.  

A November 2015 letter from M.L., M.D. shows that on reviewing the Veteran's medical history, it became apparent that she had had problems with her sinuses for the past 12 years.  

A VA medical opinion was obtained in March 2016.  The examiner opined that it was less likely as not that the Veteran's nasal and sinus related symptomatology was incurred in or aggravated by service.  The examiner opined that the Veteran's chronic sinusitis and allergic rhinitis were diagnosable diseases; her chronic disabilities related to chronic sinusitis and rhinitis were less likely as not related to her military service.  The examiner noted that the Veteran's STRs were silent for any intermittent or chronic rhinosinusitis.  The examiner observed that the earliest notes of her sinus issues were dated in 1994, three years after she came back from the Gulf War.  The examiner noted the December 1994 diagnosis of sinusitis/bronchitis.  The examiner discussed other treatment in 1996 and 1999.  The examiner reported that by reviewing all the notes and charts, the Veteran started having chronic sinus issues in approximately 2000, ten years after her termination of military service.  The examiner noted the November 2015 letter from Dr. M.L. showing that the Veteran's problems started 12 years earlier, placing such around 2002-2003, as well as the January 2007 record from Dr. D.N. showing that the Veteran's sinus problems began six years earlier, meaning around 2000.  The examiner reported that the first note regarding acute allergic rhinitis was found in 1997.  The examiner opined that there was no documentation of chronic sinusitis and allergic rhinitis until approximately 2004.

The examiner reported that chronic rhinosinusitis (CRS) was defined as an inflammatory condition involving the paranasal sinuses and linings of the nasal passages that lasts 12 weeks or longer.  The examiner reported that the diagnosis required objective evidence of mucosal inflammation.  The examiner reported that, in most cases, the disease process probably started with obstruction of a sinus ostium leading to acute bacterial rhinosinusitis.  The examiner noted that if the obstruction failed to resolve, a chronic inflammatory process ensued.  The examiner opined that although the Veteran met criteria for chronic rhinosinusitis and allergic rhinitis, according to the notes extensively reviewed by them, the Veteran had developed those symptoms and condition in approximately 2000, almost ten years after her separation from military service.  

As noted above, a VHA opinion was obtained in August 2016.  As the Board already discussed the negative nexus opinion in detail above, it will not be repeated.  

Based on a review of the evidence, the Board concludes that service connection for chronic sinusitis, allergic rhinitis, and allergies, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness is denied.  Although the Veteran was exposed to different environmental contaminants during service, and has had chronic sinusitis, allergic rhinitis, and allergies during this appeal, the evidence does not show that any diagnosed chronic sinusitis, allergic rhinitis, and allergies are related to her military service.  

As noted above, the Veteran's April 1991 separation examination showed clinically normal sinuses and nose; she denied all pertinent symptomatology in her report of medical history and reported that she was in good health.  No respiratory complaints were made in the April 1991 Southwest Asia Demobilization Medical Evaluation.  The Veteran's STRs are silent for any sinus, allergy, or other respiratory complaints.  The Veteran's treatment records do not contain any medical opinions specifically relating chronic sinusitis, allergic rhinitis, and allergies currently experienced by her as having their onset during her military service or as being otherwise related to her military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current chronic sinusitis, allergic rhinitis, and allergies began during service or are otherwise related to her military service.  See Curry at 68.  

The most probative medical opinion of record, the VHA opinion obtained in August 2016, shows that the Veteran's current chronic sinusitis, allergic rhinitis, and allergies are not related to her military service, to include as being due to an undiagnosed illness; medically unexplained chronic multisymptom illness; or to any in-service chemical exposures.  While the physician did not physically examine the Veteran, previous VA examiners had and the reports of those evaluations are in the claims file, which was reviewed by the VHA physician.  As the examiner's opinion was formed after reviewing the evidence, and is supported by a thorough rationale, the Board accords it great probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Therefore, the evidence weighs against a finding that the Veteran's current chronic sinusitis, allergic rhinitis, and allergies are related to her military service.  

In finding that the Veteran's chronic sinusitis, allergic rhinitis, and allergies are not related to her military service, to include as being due to an undiagnosed illness; medically unexplained chronic multisymptom illness; or to any in-service chemical exposures, the Board acknowledges the lay statements regarding treatment in service as well as Dr. C.T.'s opinion that exposure to sarin could have effects on the immune system with the potential to be manifested by different abnormalities.  As with the Veteran's diarrhea, the lay statements do not indicate that the Veteran's current chronic sinusitis, allergic rhinitis, and allergies began in or are otherwise related to her military service.  While the statement from someone who served with the Veteran shows that she was sick during service, the Veteran's own separation examination showed normal systems and no sinus, allergy, or other complaints were noted.  Additionally, the other statements show that the Veteran had symptoms after service; such do not indicate that the Veteran's current chronic sinusitis, allergic rhinitis, and allergies are related to her military service.  The VHA physician reviewed such statements, yet still provided a negative opinion supported by a thorough rationale.  

Regarding Dr. C.T.'s statement, the Board has already discussed that such is speculative as they opined that exposure to sarin could have effects on the immune system.  Moreover, as discussed by the VHA physician, the Veteran's reported exposure was low as documented in the 2000 and 2005 letters concerning chemical exposure during service.  As noted by the VHA physician, Dr. C.T. did not mention that in his review of literature that other risk factors to develop low levels of IgG included smoking history and normal aging process among others, which were both noted in the Veteran.  As such, even when considering Dr. C.T.'s opinion, the evidence does not show that the Veteran's chronic sinusitis, allergic rhinitis, and allergies is related to her military service, to include as being due to an undiagnosed illness; medically unexplained chronic multisymptom illness; or to any in-service chemical exposures.  

The overall evidence of record as discussed above weighs against a finding of chronic sinusitis, allergic rhinitis, and allergies being associated with the Veteran's active duty, to include as being due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  Without an equipoise in the evidence showing an association between chronic sinusitis, allergic rhinitis, and allergies and the Veteran's active duty, service connection for chronic sinusitis, allergic rhinitis, and allergies is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of chronic sinusitis, allergic rhinitis, and allergies, the question involved is medically complex, and accordingly the Board assigns greater weight to the 2016 VHA opinion than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VHA physician.  See Jandreau at 1377 n.4.  

Without competent and credible evidence of an association between chronic sinusitis, allergic rhinitis, and allergies and the Veteran's active duty, service connection for chronic sinusitis, allergic rhinitis, and allergies is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for chronic sinusitis, allergic rhinitis, and allergies.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for chronic sinusitis, allergic rhinitis, and allergies, to include as being due to an undiagnosed illness or medically unexplained chronic multisymptom illnesss, is denied.  See 38 U.S.C.A § 5107.  


ORDER

Entitlement to service connection for diarrhea, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness is denied.
	
Entitlement to service connection for chronic sinusitis, allergic rhinitis, and allergies, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness is denied.


____________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


